Supplemental Noticed of Allowability - Background
The present Supplemental Notice of Allowability is necessitated by the Applicant’s filing of the 5/4/2021 IDS. The content of the present Supplemental Notice of Allowability is identical to the 12/04/2020 Notice of Allowability (including Reasons for Allowance detailed below, which are being maintained).
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Darle M. Short on 11/25/2020.
The application has been amended as follows: 
Replace “state”, Claim 19 Line 3, with:  -- position --   ;
Replace “state”, Claim 20 Line 3, with:  -- position --   .
REASONS FOR ALLOWANCE
A statement of reasons for allowance was included in the 9/15/2020 Office Action, with respect to each of independent Claims 1, 17, and 18, including a comparative discussion in view of the prior art of record, for contrast and illustration.
Claims 2-16 and 19-20 are allowable as depending from allowable parent claims (details above). This includes Claim 20 previously rejected under 35 USC 112b and satisfactorily amended by the latest filing and the above examiner’s amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VALENTIN NEACSU/Examiner, Art Unit 3731